Citation Nr: 1110609	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-30 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to November 2004.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for gastritis.

The Board notes that the Veteran submitted a September 2007 substantive appeal, via a VA Form 9, and in October 2007 requested a videoconference hearing before the Board at the RO.  In January 2010, the Veteran submitted a written request to withdraw his Board hearing request.  The Board finds that there is no hearing request pending at this time.  38 C.F.R. § 20.702(d) (2010).    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Competent evidence of acute gastritis in service is of record; however, competent and probative medical evidence of record does not show that the Veteran currently has gastritis that is related to his active service.


CONCLUSION OF LAW

Chronic gastritis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010). 



(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a December 2005 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, March 2006 and April 2006 letters sent to the Veteran included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current claim on appeal, VA has obtained the Veteran's service treatment records, a December 2005 private treatment record, and copies of December 2005 prescription medications prescribed by a private physician.  The Veteran was also provided a VA examination in connection with his claim in February 2006.  The VA examiner reviewed the claims file, noted the Veteran's medical history, and recorded pertinent examination findings.  All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  The Board notes that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim for entitlement to service connection for gastritis.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

In a December 2006 personal statement, via a VA Form 21-4138, the Veteran reports that he was treated for gastritis while on active duty and continues to be treated for gastritis since separation from service.  He contends that service connection is warranted for gastritis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West Supp. 2010).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Review of the Veteran's service treatment records reflects complaints, treatment, and diagnosis for gastritis.  An undated record reveals the Veteran's diagnosis of gastroadenitis.  In August 2001, the Veteran complained of abdominal pain, nausea, vomiting, and loose stool, and was diagnosed with gastritis.  In January 2002, the Veteran complained of abdominal pain for three hours and was assessed with gastritis vs. gastroesophageal reflux disease (GERD).  In March 2002, the Veteran complained of daily stomach pains, nausea, burning abdomen, and the urge to use the bathroom with minimal results.  In August 2002, the Veteran complained of vomiting and diarrhea for three days and stomach ache.  In March 2003, the Veteran complained of stomach and abdominal cramps and diarrhea.  In a July 2004 report of medical history, the Veteran marked yes for having stomach, liver, intestinal trouble, or ulcer, and noted his history of gastroadenitis two years ago and that his stomach still bothers him.  He also marked yes for having been a patient in a German hospital for gastritis in 2002.  

However, upon discharge from service, the claims file is absent of any complaints, treatment, or diagnosis for gastritis.  In a December 2005 private treatment record, the Veteran complained of abdominal pain, weakness, diarrhea, and dehydration, and was prescribed Diphenoxylate/Atropine, Dicyclomine, Ciprofloxacin, and Promethazine for his nausea and vomiting.  In a December 2005 VA outpatient treatment record, the Veteran complained of a stomach infection which lasted for a couple of days, and was told he could begin eating solid foods.  Most recently, in February 2006, the Veteran underwent a VA examination and reported experiencing nausea once a week and vomiting with substernal burning.  He also noted treating his symptoms with over the counter and prescribed medications, but such treatment only provides temporary relief, and the last time he took any medication for the claimed disorder was in December 2005.  The VA examiner indicated that there was no radiographic evidence of gastritis and that clinical testing was positive for H. Pylori.  The examiner concluded that gastritis and GERD were not found.       

The Board finds that there is a lack of competent and probative evidence that the Veteran has or ever had gastritis since separation from service.  As noted above, a February 2006 VA examination report does not show the Veteran has a current diagnosis of gastritis.  Although he complained of abdominal pain, weakness, diarrhea, and dehydration in a December 2005 private treatment record and has been prescribed medication by a private physician for nausea and vomiting, the Veteran was found to have no current disability of gastritis by the February 2006 VA examiner.  The Veteran has also given no indication of post-service treatment for the gastritis.  Therefore, the evidence of record is void of any medical treatment or diagnosis for the claimed disorder.      

The Veteran was informed in the December 2005 VCAA letter that he must have evidence of a current disability for his claim on appeal.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence.  Since there is no competent medical evidence of any current "disability," service connection cannot be granted.  The Court has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).

The Board is aware of the Veteran's belief and does not doubt his sincerity that he experiences abdominal pain, nausea, and vomiting.  However, although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Furthermore, the question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board also acknowledges the Veteran's representative's contention made in a January 2010 statement, in lieu of a VA Form 646, regarding the request for a VA medical opinion because the Veteran tested positive for H.  Pylori in the February 2006 VA examination report.  The Board finds that a remand for an additional VA examination to evaluate the Veteran's claim of service connection for gastritis is not warranted.  As noted in the discussion above, the February 2006 examiner noted the results of clinical testing to include a positive test for H. Pylori.  The examiner discussed the Veteran's history and complaints, the findings shown on physical examination and clinical testing and concluded that there was no current diagnosis of gastritis.  That examination report is thus adequate and there is no indication that further examination is necessary.     

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for gastritis.  See Gilbert, 1 Vet. App. at 55.

(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for gastritis is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


